Citation Nr: 0814484	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for enucleation of the 
right eye, choiroidal melanoma, to include as a result of 
exposure to ionizing radiation.  

2.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for bleeding ulcers, to 
include as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for hypertension, and a 
heart condition, to include as a result of exposure to 
ionizing radiation.  

5.  Entitlement to service connection for a sinus condition, 
to include as a result of exposure to ionizing radiation.  

6.  Entitlement to service connection for spine arthritis, to 
include as a result of exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Regional Office (RO) in Lincoln, Nebraska,
which denied the veteran's claims of entitlement to service 
connection for "enucleation of the right eye, choiroidal 
melanoma," prostate cancer, bleeding ulcers, hypertension, a 
heart condition, a sinus condition, and spine arthritis, with 
all claims to include as a result of exposure to ionizing 
radiation.  

In July 2007, the veteran was afforded a hearing before the 
undersigned who is the Acting Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

To the extent that the RO listed the issues for each one of 
the disabilities being claimed as three separate claims, 
i.e., on a direct basis, under 38 C.F.R. § 3.309(d), and 
under 38 C.F.R. § 3.311, the Board has determined that the 
issues are more accurately stated as listed on the cover page 
of this decision.  


FINDINGS OF FACT

1.  The veteran does not have enucleation of the right eye, 
choiroidal melanoma, as a result of his service.

2.  The veteran does not have prostate cancer as a result of 
his service.

3.  The veteran does not have bleeding ulcers as a result of 
his service.

4.  The veteran does not have hypertension, or a heart 
condition, as a result of his service. 

5.  The veteran does not have a sinus condition as a result 
of his service.

6.  The veteran does not have spine arthritis as a result of 
his service.


CONCLUSION OF LAW

1.  Enucleation of the right eye, and choiroidal melanoma, 
were not incurred or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311, 3.316 (2007).  

2.  Prostate cancer was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2007).  

3.  Bleeding ulcers were not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2007).  

4.  Hypertension, and a heart condition, were not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 
(2007).  

5.  A sinus condition was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.311, 3.316 (2007).

6.  Spine arthritis was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has "enucleation of the right 
eye, choiroidal melanoma," prostate cancer, bleeding ulcers, 
hypertension, a heart condition, a sinus condition, and spine 
arthritis, as a result of his service, as well due to 
exposure to ionizing radiation during service.  In various 
states submitted in support of his appeal and in testimony 
presented at his July 2007 Board hearing, the veteran has 
asserted that his claimed disabilities resulted from his 
exposure to ionizing radiation during onsite participation in 
a test involving the atmospheric detonation of several 
nuclear devices.  He argues that film badges were either not 
issued, or not properly used, and that decontamination 
procedures were either not followed or were inadequate.


I.  Claims Based on Ionizing Radiation Exposure

Service connection for disability which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected if manifested in a radiation exposed 
veteran.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" which will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2007).  

The veteran had active duty between December 1950 and 
December 1952.  In a letter, dated in December 2000, the 
Defense Threat Reduction Agency (DTRA) stated that the 
veteran is a confirmed participant of Operation TUMBLER-
SNAPPER, as a member of the 216th Chemical Service Company 
("216th CSC"), while he was assigned to the Rocky Mountain 
Arsenal in Colorado.  

Given the foregoing, he is shown to have qualifying service 
in a radiation-risk activity as discussed at 38 C.F.R. § 
3.309(d)(3)(iv)(G) (noting that Operation TUMBLER-SNAPPER 
took place between April 1, 1952 through June 20, 1952).  

The veteran's service medical records show that in February 
1951, he received treatment for eye symptoms.  The report 
notes conjunctivitis, acute, bilateral.  The veteran's 
separation examination report, dated in December 1952, shows 
that his sinuses, eyes, ophthamoscopic examination, pupils, 
ocular motility, heart, and genitourinary system, were all 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran denied having had eye 
trouble, "ear, nose or throat" trouble, sinusitis, 
"palpitation or pounding heart," high or low blood 
pressure, "stomach, liver, or intestinal trouble," "tumor, 
growth, cyst, cancer," or "arthritis or rheumatism."

Two lay statements from C.W.L., received in about September 
2005 and July 2007, show that the author asserts that he 
served with the veteran, that their unit was tasked with 
using Geiger counters to measure radioactivity following 
nuclear blasts, that they were not issued dark glasses, that 
they were issue no protective equipment for their respiratory 
systems, that cancers and premature deaths are common among 
former members of the 216th CSC, and that the veteran had 
problems with his right eye during service. 

A.  Right Eye and Prostate Cancer

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1970 and 2007.  This 
evidence shows that the veteran was diagnosed with right 
ocular melanoma in about 1990.  See letter from private 
physician, J.R.F., M.D., dated in April 1996.  Private 
treatment reports show treatment for prostate symptoms 
beginning in 2000, with diagnoses of prostate cancer.  

The Board first notes that neither of the claimed 
disabilities are among the diseases that warrant presumptive 
service connection, as listed at 38 U.S.C.A. § 1112 (c)(2)(A-
P) (West 2002).  Accordingly, service connection on a 
presumptive basis is not warranted.  

The Board notes that both choiroidal melanoma and prostate 
cancer are radiogenic diseases.  See 3.311(b)(2) (xiii) and 
(xiv).  However, 38 C.F.R. § 3.311 does not provide for 
presumption for service connection for radiogenic diseases.  
Rather, this regulation provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
a medical nexus between the exposure to the ionizing 
radiation and the current disability.

In accordance with 38 C.F.R. § 3.311, in December 2000, the 
RO obtained a radiation dose estimate from the DTRA.  In 
January 2001, the RO forwarded the case to the Director of 
the Compensation and Pension Service, who requested an 
opinion from the Under Secretary for Health as to the 
relationship between the veteran's prostate cancer, and 
choroidal melanoma, and his exposure to ionizing radiation 
during service.

In February 2001, in an Advisory Opinion in accordance with 
38 C.F.R. § 3.311, the Director of the Compensation and 
Pension Service, citing a February 2001 medical opinion from 
the Under Secretary for Health and a review of the evidence 
in its entirety, expressed unfavorable opinions as to the 
claims for choroidal melanoma, and prostate cancer.  

However, as a result of a May 8, 2003 report from the 
National Research Council (NRC), VA determined that 
reconstructed dose estimates should be provided to VA by the 
DTRA.  The NRC study contained findings critical of upper 
bound radiation doses for atmospheric test participants and 
Hiroshima/Nagasaki occupation forces prepared by DTRA, and 
that it found that radiation doses prepared by DTRA may have 
underestimated the amount to which some veterans were 
exposed.  

In March 2004, the DTRA revised its estimates for the 
veteran, and determined that the veteran had received an 
external dose of 1.5 rem, an upper bound dose to the prostate 
of 1.5 rem, an internal committed dose to the prostate of 
0.01 rem, an upper bound committed dose to the prostate of 
0.1 rem, a skin dose to the face of 7 rem, and an upper bound 
skin dose to the face of 13 rem.  

In May 2004, the RO forwarded the case to the Director of the 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's prostate cancer and his exposure to 
ionizing radiation during service.  That same month, an 
opinion was received from VA's Chief Public Health and 
Environmental Hazards Officer (CPHEHO), who is a physician, 
noted that the veteran had reviewed and accepted the DTRA 
scenario that was utilized for his dose reconstruction.  The 
CPHEHO stated that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Report 
Number 6, 1988, does not provide screening doses for prostate 
cancer, and that the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established.  (citation omitted).  The CPHEHO stated that, 
based on a computer software program from the National 
Institute for Occupational Safety and Health, there was a 99-
percentile value for the probability of causation for 
prostate cancer of 1.35 percent.  The CPHEHO concluded that 
it is unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service.  The 
CPHEHO further noted that that veteran has reported exposure 
to various chemicals during service, and that a 1991 study 
did not identify an association between exposure to Mustard 
Gas or lewisite and prostate cancer.  (citations omitted).  
The CPHEHO concluded, "Therefore we are not able to state 
that it is at least as likely as not that the veteran's 
prostate cancer is related to chemical exposure in service."  

In May 2004, in an Advisory Opinion in accordance with 38 
C.F.R. § 3.311, the Director of the Compensation and Pension 
Service, citing the medical opinion from the Under Secretary 
for Health and a review of the evidence in its entirety, 
expressed the opinion that "there is no reasonable 
possibility" that the veteran's prostate cancer resulted from 
exposure to ionizing radiation during service.  

With regard to the claim for choroidal melanoma, in a June 
2006 report, the DTRA determined that the veteran had 
received a mean total external gamma dose of 1.5 rem, an 
upper bound gamma dose of 1.7 rem, a mean total external 
neutron dose of 0.0 rem, an upper bound neutron dose of 0.0 
rem, a mean (eye) cornea dose beta plus gamma of 3.9 rem, and 
an upper bound total eye (cornea) dose beta plus gamma of 6.1 
rem.  

In an August 2006 opinion from the CPHEHO noted that the 
causes of ocular melanomas are unknown, and that exposure to 
radioactive substances as well as various other genetic and 
environmental factors may result in an increased risk for 
this malignancy.  (citation omitted).  The CPHEHO stated 
that, based on a computer software program from the National 
Institute for Occupational Safety and Health, there was a 
99th-percentile value for the probability of causation of 
7.34 percent.  The CPHEHO concluded that it is unlikely that 
the veteran's ocular melanoma can be attributed to exposure 
to ionizing radiation in service.  The report notes that for 
comparison purposes, the cancer model for melanoma of the 
skin was also used, which resulted in a 99th-percentile value 
for the probability of causation of 30.28 percent.   

In August 2006, in an Advisory Opinion in accordance with 38 
C.F.R. § 3.311, the Director of the Compensation and Pension 
Service, citing the aforementioned medical opinion from the 
Under Secretary for Health and a review of the evidence in 
its entirety, expressed the opinion that "there is no 
reasonable possibility" that the veteran's choroidal melanoma 
resulted from exposure to ionizing radiation during service.  

Given the foregoing, service connection for chorioidal 
melanoma, enucleation right eye, and prostate cancer, is not 
warranted under the procedures as set forth in 38 C.F.R. § 
3.311.  

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 24 years of 
age when he was exposed to radiation; the medical evidence 
does not indicate a family history of the claimed conditions; 
the earliest indication of ocular melanoma comes 
approximately 38 years after service, at approximately age 
62; the veteran's first diagnosis of prostate cancer comes 
approximately 48 years after service, at approximately age 
72; and there is no verified record of post-service exposure 
to carcinogens.  




B.  Hypertension, Heart Condition, Sinus Condition, and Spine 
Arthritis

With regard to the claims for bleeding ulcers, hypertension, 
a heart condition, a sinus condition, and spine arthritis, 
none of these claimed disabilities are among the diseases 
that warrant presumptive service connection, nor are they 
radiogenic diseases, as listed at 38 U.S.C.A. § 1112 
(c)(2)(A-P) (West 2002 & Supp. 2005); see also 38 C.F.R. §§ 
3.309(d), 3.311(b)(2) and (3).  Furthermore, the veteran has 
not cited or submitted competent scientific or medical 
evidence that any of these claimed conditions are radiogenic 
diseases.  See 38 C.F.R. § 3.311(b)(4).  Accordingly, there 
is no basis for service connection on either a presumptive 
basis or under the provisions of 38 C.F.R. § 3.311.


II.  Claims for Service Connection on a Direct Basis

Given the foregoing, the only possible basis for service 
connection for any of the claimed conditions is on a direct 
basis.  In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043; see 
also Rucker, 10 Vet. App. at 71.  In this case, the veteran 
has asserted that service connection is warranted for all of 
the claimed disabilities on a direct basis, to include as a 
result of exposure to Mustard gas, lewisite, or other toxic 
gases, during service at the Rocky Mountain Arsenal.  

The National Personnel Records Center (NPRC) has determined 
that the veteran's service medical records are not available 
and may have been destroyed in a 1973 fire.  See NPRC 
statements, dated in October 2000 and May 2001.  The RO also 
attempted to obtain additional information from the National 
Archives and Records Administration (NARA), but in October 
2006, NARA reported that they had no relevant records.  The 
veteran's discharge indicates that his unit was the 216th 
Chemical Service Company (216th CSC).  The claims files 
include a unit history that was apparently obtained from the 
U.S. Army, which indicates that the 216th CSC was based at 
Rocky Mountain Arsenal between October 1950 and 1959.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for malignant tumors, 
arthritis, cardiovascular-renal disease, including 
hypertension, and ulcer, peptic (gastric or duodenal), when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316.

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1970 and 2007.  The 
veteran's service medical records, and the year of onset of 
his choriodal melanoma and prostate cancer, were discussed 
above.  In addition, a private treatment report, dated in 
February 1995, notes "ulcer," and sinusitis.  A private 
magnetic resonance imaging (MRI) study, dated in June 2000, 
contains an impression noting arthritic changes of the lumbar 
spine.  Private treatment reports, dated in 1999, show 
treatment for heart symptoms that included an irregular 
heartbeat, with a notation of "significant risk factors for 
coronary disease." These reports also note that he had high 
cholesterol, a history of hypertension, and that he had 
stopped taking his hypertension medications six months 
before.  The impressions were ventricular ectopy, benign, 
brief episodes of atrial tachycardia, diabetes mellitus, 
hypertension, and hyperlipidemia.  

The Board finds that the claims must be denied.  The earliest 
medical evidence of any of the claimed conditions is dated in 
1990, which is about 38 years after separation from service.  
This lengthy period without treatment is evidence that there 
was not a continuity of symptomatology, and it weighs against 
the claims. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
or indicating that any of the claimed conditions are related 
to his service.  With regard to 38 C.F.R. § 3.316, although 
the veteran is shown to have served at the Rocky Mountain 
Arsenal, and even assuming arguendo that he was shown to have 
been exposed to toxic gas, none of the claimed conditions are 
among the listed conditions of 38 C.F.R. § 3.316 for 
presumptive consideration.  Finally, there is no evidence of 
spine arthritis, ulcers, hypertension, or a tumor of the eye 
or prostate, that was manifest to a compensable degree within 
one year of separation from service to warrant service 
connection under 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  


III.  Conclusion

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The veteran is competent to state that he has right eye, 
prostate, ulcer, hypertension, heart, sinus, and spine 
symptoms.  However, unlike varicose veins under Barr, or a 
dislocated shoulder under Jandreau, the issues on appeal are 
based on the contention that enucleation of the right 
eye/choiroidal melanoma, prostate cancer, ulcers, 
hypertension, a heart condition, a sinus condition, and spine 
arthritis, are related to service, to include as due to 
exposure to ionizing radiation, and these are not contentions 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).   

The Board has considered the many articles submitted by the 
veteran.  This evidence includes an article on ocular 
melanoma, which states that the exact cause is unknown, but 
that exposure to ultraviolet light (UV) rays, either from the 
sun or sunbeds, increases the risk.  The article does not 
mention exposure to radiation.  Another article discusses the 
history of the Rocky Mountain Arsenal, and indicates that it 
stores and transports a wide variety of toxic chemicals.  A 
manuscript written by A.G.P., as well as a transcript of 
A.G.P.'s testimony before the Senate in 1999, notes the role 
of the 216th CSC in nuclear testing, and states that there 
were a number of inadequacies in regulating radiation 
exposure, and in decontamination protocols.  Several articles 
discuss proposed changes to the law for veteran's benefits 
for veterans of the Cold War Era.  However, none of these 
articles discuss the relationship of exposure to radiation to 
any of the claimed conditions, and the literature is so 
general in nature, and nonspecific to the appellant's case, 
that the Board affords it little probative weight.  It 
therefore does not provide a sufficient basis to find that 
there is a causal relationship between the veteran's service 
and any of the claimed conditions.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


IV.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The Board notes that in letters, dated in 
September 2000 and March 2001, the veteran was sent letters 
that do not appear to satisfy VA's duty to assist as 
interpreted under Pelegrini.  However, in a letter, dated in 
December 2006, the veteran was notified of the information 
and evidence needed to substantiate and complete the claim.  

The December 2006 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, any defect with respect to the timing of the VCAA 
notice in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issues at a hearing before the Board in July 2007.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The RO has attempted to obtain the 
veteran's service records from the NPRC, however, the NPRC 
indicated that his records are not available.  The RO also 
attempted to obtain information from NARA, and the Radiation 
Standards and Dosimetry Laboratory, without success.  
However, all appropriate development under 38 C.F.R. § 3.311 
has been carried out, to include obtaining a radiation dose 
estimate, and an etiological opinion, where appropriate.  

To the extent that the issues include claims that service 
connection is warranted on a direct basis, although the 
veteran has not been afforded examinations, and etiological 
opinions have not been obtained, under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records show that the 
veteran was treated for conjunctivitis on one occasion in 
February 1951 (prior to participation in Operation TUMBLER-
SNAPPER), there is no evidence to show any subsequent 
treatment during his remaining (approximately) one year and 
nine months of service, and no eye disorders were noted in 
his separation examination report.  There is no record of 
treatment for any of the other claimed disabilities during 
service.  The earliest evidence of post-service medical 
treatment for any of the claimed disorders is in 1990, which 
is about 38 years after separation from service.  There is no 
competent evidence to show that any of the claimed conditions 
are related to his service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post service medical record 
provides evidence against these claims.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

Service connection for enucleation of the right eye, and 
choiroidal melanoma, is denied.    

Service connection for prostate cancer is denied.    

Service connection for bleeding ulcers is denied.    

Service connection for hypertension, and a heart condition, 
is denied.    

Service connection for a sinus condition is denied.    

Service connection for spine arthritis is denied.    


______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


